Citation Nr: 1236943	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an abdominal disorder claimed as irritable bowel syndrome (IBS), also claimed as an abdominal/stomach/bowel condition.

2.  Entitlement to service connection for breast cancer as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for a left arm disorder claimed as pain, numbness and tightness, to include as secondary to breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which, in pertinent part, denied the benefits sought.  Subsequently, the case was transferred to the Houston, Texas RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing held at the Houston, Texas RO in May 2011.  A transcript of the hearing is associated with the claims folder. 

The Board observes that the U. S. Court of Appeals for Veterans Claims (Court) found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue pertaining to service connection for an abdominal disorder has been recharacterized as set forth on the front page of this decision in accordance with Clemons. 

Review of the Virtual VA claims processing system discloses no additional evidence relevant to this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In regards to the claim for entitlement to service connection for the abdominal disorder, the Board notes that the Veteran underwent a VA examination in March 2010, wherein the examiner, a physician's assistant, provided an unfavorable opinion as to the etiology of the claimed disorder.  The examiner determined that the intestinal cramping, constipation, musculoskeletal pain and viral gastroenteritis that the Veteran was treated for in service were not illnesses or symptoms consistent with a chronic gastrointestinal (GI) illness such as IBS.  The examiner also stated that the Veteran was only seen one time each for these illnesses in service and no chronicity was presented.  However the examiner failed to take into account the Veteran's competent lay assertions that she persisted with such symptoms after service, for which she self treated using dietary means such as prunes.  

The examiner's opinion that the symptoms and illnesses were not consistent with an illness such as IBS conflicts with the findings from a private gastroenterologist the Veteran saw in December 2006, who diagnosed symptoms of chronic constipation likely secondary to IBS, with a 15 year history reported.  The private gastroenterologist also gave a separate diagnosis of left sided abdominal pain likely musculoskeletal in origin from pelvic muscular strain.  Such symptoms were also shown in the service treatment records, thus further clarification as to the nature of the Veteran's abdominal disability or disabilities is required.  The Board finds that the Veteran should be afforded another VA examination pursuant to McLendon v. Nicholson, 20 Vet.App. 79 (2006).  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In light of the possible presence of more than one gastrointestinal condition, such examination should be conducted by a medical doctor who specializes in gastrointestinal disorders.   

In regards to the issue of entitlement to service connection for breast cancer and the inextricably intertwined issue of entitlement to service connection for a left arm disorder as secondary to breast cancer, further examination by an oncologist is necessary to properly address the etiology of the cancer, which has been diagnosed as ductal cell carcinoma of the left breast.  In this instance, exposure to ionizing radiation is shown to be conceded by the VA, as her military occupational specialty (MOS) of munitions operations specialist involved inventorying weapons, including nuclear weapons.  However the Air Force Radiation Protection Division estimated that she received a total dose of radiation that was less than 0.250 rem of ionizing radiation during service.  An October 2005 medical opinion obtained by the Chief Public Health and Environmental Hazards Officer determined that it was unlikely that the Veteran's cancer can be attributed to occupational exposure to ionizing radiation in service.  This opinion formed the basis for a November 2005 advisory opinion-radiation review under 38 C.F.R. § 3.311 that determined there was no reasonable possibility that the left breast ductal cell carcinoma resulted from radiation exposure in service.  

Subsequently favorable evidence was obtained via a March 2006 opinion from the Veteran's private oncologist who raises the possibility that the breast cancer could have originated while she was in service and exposed to whatever chemicals as required by her duties.  This letter suggested that the cancer may have been dormant for years, and was possibly activated by her pregnancies in 2000 and 2002.  The oncologist conceded that there was no way to say for certain that this happened but given that she was unusually young at the time of diagnosis, this scenario was much more likely.  

Given this conflicting medical evidence, further examination by an oncologist is warranted to clarify the etiology of the breast cancer and the secondary left arm pain disorder.  While the development undertaken to date has resulted in a determination that the estimated dosage of radiation did not likely result in the cancer pursuant to the procedures set forth in 38 C.F.R. § 3.311 regarding presumptive exposure to ionizing radiation, service connection on a direct basis can still be considered.  The United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's May 2011 hearing testimony is noted to have made reference to a private gastroenterologist having provided a favorable etiology opinion based on review of the service treatment records.  However no such opinion is shown in the claims file.  The December 2006 gastroenterologist's report does suggest a 15 year duration of symptoms but does not actually discuss etiology, nor does it suggest the 15 year duration was based on a review of the records in addition to lay history.  Additionally there was mention in this report of the Veteran possibly undergoing a colonoscopy, but no such records are in the file.  Accordingly the Veteran should be requested to submit any favorable opinion that she may have from her private gastroenterologist, as well as any additional records pertinent to any claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, with records of any additional treatment for a gastrointestinal disorder, breast cancer and its residuals, and a left arm pain disorder since service.  This should include obtaining any additional records from her private gastroenterologist, to include an etiology opinion regarding the Veteran's gastrointestinal disorder and any colonoscopy report.  After securing the necessary release(s), the RO should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and her representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Thereafter, the RO should schedule the Veteran for a gastrointestinal examination conducted by an appropriate physician, to determine the nature and etiology of the Veteran's claimed abdominal disorder claimed as irritable bowel syndrome (IBS), also claimed as an abdominal/stomach/bowel condition.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should respond the following:

Does the Veteran have any current, chronic abdominal disorder claimed as irritable bowel syndrome (IBS), or other abdominal/stomach/bowel condition?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  In addressing this question the examiner should address the medical evidence (including any records obtained pursuant to this remand) and the Veteran's lay assertions regarding continuity of symptomatology.  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3.  The RO should schedule the Veteran for an appropriate examination, conducted by an oncologist, to determine the nature and etiology of the Veteran's claimed breast cancer and any residuals, including a left arm disorder, claimed as pain, numbness and tightness, to include as secondary to breast cancer.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

Does the Veteran have any current active breast cancer or chronic residuals of breast cancer?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service, particularly the conceded exposure to ionizing radiation while in service performing her MOS?  In addressing this question the examiner should address the medical evidence (including any records obtained pursuant to this remand) and the Veteran's lay assertions pertinent to this matter.  Particularly the examiner should address the conflicting evidence shown in the October 2005 medical opinion obtained by the Chief Public Health and Environmental Hazards Officer versus the opinion obtained by the Veteran's oncologist in March 2006.  

With respect to the claimed left arm disorder claimed as pain, numbness and tightness, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability began in service or is proximately due to, or aggravated by (i.e., worsened beyond natural progression) by the Veteran's breast cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

Each opinion should contain a comprehensive rationale based on sound medical principles and facts. 

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the claim.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


